Citation Nr: 1611347	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  15-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a January 2015 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO. A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran is shown by probative evidence to have been exposed to herbicides in service at Takhli Royal Air Force Base (RTAFB) in Thailand.
 
2. The Veteran's diagnosed prostate cancer is presumed to be related to exposure to herbicides during his active military service in Thailand.


CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to have been incurred in service. 38 U.S.C.A. §§ 1116, 5107(b) (West 2012015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2015). Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d). 

Certain diseases including cancer are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disease manifested during service either has not been established or might reasonably be questioned. 38 C.F.R.            § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. If a Veteran was exposed to an herbicide agent during active military, naval or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.      § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i). Agent Orange is generally considered an herbicide agent and will be so considered in this decision. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015). The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic. Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam. VAOPGCPREC 27-97. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has upheld this determination. See Haas v. Peake, 525 F. 3d. 1168   (Fed. Cir. 2008).

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the report, "Project CHECO Southeast Asia Report: Base Defense in Thailand." VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21, Part IV, Subpart ii, Chapter 2, Section C (M21). Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. The majority of troops in Thailand during the Vietnam Era were stationed at certain RTAFBs, including Takhli. If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. See M21, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Board finds that the probative evidence of record confirms that the Veteran has been diagnosed with prostate cancer, an enumerated disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), as his private treatment records indicate that he was treated for newly-diagnosed prostate cancer in May 2013. Consequently, the determinative issue is whether or not there is evidence of in-service exposure to herbicides such that the Veteran's prostate cancer may be presumptively service connected. 

As a preliminary matter, the Board notes that the Veteran has asserted that he was exposed to herbicides while serving at the Takhli RTAFB in Thailand and that he was in the Republic of Vietnam at the Tan Son Nhut airport and disembarked the plane for a layover on this way to Tulsa, Oklahoma. He submitted a number of statements from service members that discuss that the Tan Son Nhut airport was the busiest airport in the world during the Vietnam era and many flights stopped there to refuel. The Veteran submitted photos, taken by him while sitting in a plane, of a plane across from him on the runway that bears a logo indicating that it was a commercial Vietnamese airplane, from the Hang Khong Viet Nam fleet. However, the Veteran is not in the photograph, as he took the photograph himself; and the photograph simply demonstrates that a member of a commercial Vietnamese airplane fleet was on the runway at the same airport. This evidence is not sufficient to place the Veteran in the Republic of Vietnam. However, the Board grants service connection for prostate cancer herein based on his service in Thailand and further consideration of the Veteran's lay statements, and those of other service members or spouse, or further consideration of his service personnel records or photographs as to his possible presence in the Republic of Vietnam, is not required. 

The Veteran, in statements made during the course of the appeal, including at his February 2016 Board hearing, asserted that his prostate cancer is due to his exposure herbicides while in Thailand, along the perimeter of the Takhli RTAFB. In a July 2014 statement, the Veteran asserted that his primary duties were prepping aircraft, including towing aircraft to all locations on Takhli, including the aircraft hangar and specifically, the trim pad on the perimeter of the base. He asserted that his secondary duties included guard duty, including perimeter duty on several occasions. He reported that he became friendly with the Thai guards and brought them snacks and service members used the perimeter to relieve themselves and take breaks. He reported that on his days off duty, he rode his scooter all over the base, including at the perimeter. 

The Veteran submitted undated photographs of himself and fellow service members and reported that such were taken at Takhli RTAFB. In one photograph, the Veteran is atop a guard tower and there appears to be a perimeter line behind him. In another photograph, the Veteran appears on his scooter. There are numerous photographs of buildings and sites along the base that the Veteran notes were defoliated.  

During his February 2016 Board hearing, the Veteran reported that he made telephone calls home and had to wait for hours, sometimes sitting on the ground, along the perimeter, as the telephones for that purpose were kept far away from the other base equipment. He reported that as a model airplane enthusiast, he served in a civic capacity and traveled over the perimeter of the base on numerous occasions to conduct demonstrations related to model airplanes. He asserted that sometimes the model airplanes would crash along the perimeter and he would have to retrieve them. He asserted that he had to complete guard duty, and was trained for such. He noted that on at least two occasions, he was armed and transported to areas along the perimeter. He again reported that he worked along the flight line, preparing aircraft for flight and worked in the maintenance hangars and along the trim pad, at the perimeter, and added that he also worked at the "last chance flag" at the end of the runway. 

The Veteran's service personnel records reflect that he was assigned to service in Thailand from November 1968 to November 1969, at the Takhli RTAFB. His service appraisal reports covering the periods ending in April 1969 and August 1969 indicate that the was responsible for pre-flight and post-flight inspections, and he serviced the aircrafts, researched vouchers for parts, and significantly, assisted in maintaining the ground equipment. His military occupational specialty (MOS), as recorded on his service separation document, his DD-214, is that of aircraft maintenance specialist. 

Consistent with controlling law, the RO undertook to determine whether the Veteran's service in Thailand likely exposed him to herbicides. However, the RO in July 2015 made a formal finding of lack of information sufficient to corroborate exposure to herbicides in Thailand, the Republic of Vietnam, or any other location during his military service. The RO submitted an undated VA Memorandum for the Record on the subject of herbicide use in Thailand during the Vietnam Era which does not reflect documentation of herbicide use that would have affected the Veteran. The conclusion was that they were unable to verify that the Veteran was exposed to herbicides while in Thailand. 

However, the Board has considered the Veteran's statements and finds that the evidence is in equipoise per 38 U.S.C.A. § 5107(b) regarding whether the Veteran was, based on his duties and his locations, exposed to herbicides while in Thailand. He served on one of the air bases where exposure was possible, Takhli RTAFB, and moreover, he describes duties and the location of such duties that brought him in close proximity to the perimeter of the base. These duties are consistent with his MOS and are not inconsistent with other credible evidence including the "Project CHECO Southeast Asia Report: Base Defense in Thailand" and the photos of himself along the perimeter of the base. 

Although there is no specific record of assignment to perimeter duty or specific confirmation of the exact location of where the Veteran performed all of his duties, the Board finds that consistent assertions regarding the time the Veteran spent along the perimeter of the Takhli RTAFB to be probative. The Veteran is competent to report as to his in-service experiences at the Takhli RTAFB and there is no indication that he is not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). There is no directly contradictory evidence.

Therefore, as a factual matter, i.e., on a fact found basis, in view of the aforementioned guidance from the M21, the Board, viewing the evidence of record in a light most favorable to the Veteran, finds that the evidence in in equipoise per 38 U.S.C.A. § 5107(b) as to whether the Veteran was exposed to herbicide agents while he was stationed at the Takhli RTAFB during his tour of duty in Thailand, during the Vietnam era. See M21, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q). As such the Board acknowledges herbicide exposure on a facts found basis. Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure. See 38 C.F.R. §§ 3.307, 3.309. As such, his claim of entitlement to service connection for prostate cancer is granted.


ORDER

Service connection for prostate cancer, to include as secondary to herbicide exposure, is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


